           Case 2:20-cv-00197-JAM-JDP Document 21 Filed 01/25/21 Page 1 of 3


 1   TIMOTHY J. RYAN (99542)
     REBEKKA R. MARTORANO (173600)
 2   THE RYAN LAW GROUP
     400 Capitol Mall, Suite 2540
 3   Sacramento, California 95814
     Telephone: (916) 924-1912
 4   Facsimile: (916) 923-3872
     tryan@ryanlg.com
 5   rmartorano@ryanlg.com

 6   Attorneys for Defendants and Third-Party
     Plaintiffs NIBCO, INC. and WESTERN
 7   NEVADA SUPPLY CO.

 8
                                UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
      AIG PROPERTY CASUALTY                )             Case No. 2:20-CV-00197-JAM-EFB
11    COMPANY                              )
                                           )
12                     Plaintiff,          )             STIPULATION AND PROPOSED
      v.                                   )             ORDER RE MODIFICATION OF PRE-
13                                         )             TRIAL SCHEDULING ORDER
      NIBCO, INC.; WESTERN NEVADA          )
14
      SUPPLY; and DOES 1 to 25, inclusive, )             Action Filed: December 19, 2019
15                                         )             Trial Date: December 6, 2021
                            Defendants.
                                           )
16                                         )
                                           )
17                                         )
     And related Third-Party Complaint and )
18   Counterclaim                          )
     ______________________________________)
19

20          Plaintiff AIG Property Casualty Company, Defendants and Third-Party Plaintiffs NIBCO,

21   Inc. and Western Nevada Supply Co., and Third-Party Defendants and Plaintiffs in Counterclaim

22   MD Mechanical and Michael Diaz (collectively “MD”) submit the following stipulation and

23   proposed order seeking to extend the deadlines provided in the Court’s Status (Pre-trial

24   Scheduling) Order dated May 7, 2020 (Docket No. 18, hereinafter Pre-trial Scheduling Order).

25          On May 7, 2020, the Court, in its Pre-trial Scheduling Order set the following dates:

26          Expert disclosures to be made by: May 14, 2021

27          Supplemental disclosure and disclosure of rebuttal experts: May 21, 2021

28          Discovery to be completed by: July 16, 2021


     STIPULATION AND PROPOSED ORDER RE MODIFICATION OF PRETRIAL SCHEDULING ORDER

                                                     1
            Case 2:20-cv-00197-JAM-JDP Document 21 Filed 01/25/21 Page 2 of 3


 1          Dispositive motions to be filed by: August 17, 2021

 2          Dispositive motions to be heard on: September 14, 2021 at 1:30 p.m.

 3          Final pre-trial conference: October 29, 2021 at 11 a.m.

 4          Trial (5-day jury): December 6, 2021

 5

 6          The parties have met and conferred, and agree that a continuance of these dates by

 7   approximately six months would be appropriate, in light of several factors, including delays in

 8   completing discovery in light of Covid19 restrictions, the need to schedule numerous witness

 9   depositions, and a declaratory relief action filed by the insurer of MD.

10          Therefore, the parties propose that the current Pre-trial Scheduling Order be modified to

11   continue the current dates by approximately six months as follows:

12          Expert disclosures to be made by: November 15, 2021

13          Supplemental disclosure and disclosure of rebuttal experts: November 22, 2021

14          Discovery to be completed by: January 13, 2022

15          Dispositive motions to be filed by: February 17, 2022

16          Dispositive motions to be heard on: a date in or about March 2022 at the Court’s discretion

17          Final pre-trial conference: a date in or about April 2022 at the Court’s discretion

18          Trial (5-day jury): a date in or about July 2022 at the Court’s discretion

19

20   IT IS SO STIPULATED.

21   Dated: January 22, 2021               GROTEFELD HOFFMANN LLP

22

23                                         By:   /s/ David Kestenbaum (as authorized on 1/22/2021)
                                                   DAVID KESTENBAUM
24
                                                   Attorneys for Plaintiff AIG
25

26

27

28

     STIPULATION AND PROPOSED ORDER RE MODIFICATION OF PRETRIAL SCHEDULING ORDER

                                                      2
           Case 2:20-cv-00197-JAM-JDP Document 21 Filed 01/25/21 Page 3 of 3


 1   Dated: January 22, 2021              THE RYAN LAW GROUP

 2
                                          By:   /s/ Rebekka R. Martorano
 3                                                TIMOTHY J. RYAN
 4                                                REBEKKA R. MARTORANO
                                                  Attorneys for Defendants and Third-Party
 5                                                Plaintiffs NIBCO, INC. and WESTERN
                                                  NEVADA SUPPLY CO
 6

 7
     Dated: January 22, 2021              TYSON & MENDES, LLP
 8

 9                                        By:   /s/ Cinnamon J. Carr (as authorized on 1/22/2021)
                                                  RICHARD G. SOMES
10                                                CINNAMON J. CARR
                                                  Attorneys for Third-Party Defendants and Plaintiffs
11                                                in Counterclaim MD Mechanical and Michael Diaz
12

13

14                                               ORDER
15          Based on the stipulation of the parties and good cause appearing, the Pre-trial Scheduling
16   order of May 7, 2020 is modified as follows:
17          Expert disclosures to be made by: November 15, 2021
18          Supplemental disclosure and disclosure of rebuttal experts: November 22, 2021
19          Discovery to be completed by: January 13, 2022
20          Dispositive motions to be filed by: February 17, 2022
21          Dispositive motions to be heard on: April 5, 2022 at 1:30 PM
22          Final pre-trial conference: May 27, 2022 at 11:00 AM
23          Trial (5-day jury): July 11, 2022 at 9:00 AM
24   IT IS SO ORDERED.
25
     Dated: January 22, 2021                        /s/ John A. Mendez
26                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
27

28

     STIPULATION AND PROPOSED ORDER RE MODIFICATION OF PRETRIAL SCHEDULING ORDER

                                                      3
